      Case: 4:20-cv-00452 Doc. #: 1 Filed: 03/27/20 Page: 1 of 14 PageID #: 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI


 UNITED STATES OF AMERICA,

                 Plaintiff,

         v.                                               Case No. 4:20-cv-452

 C-K ENGINEERING, INC. and
 HAROLD MCCORMICK,

                 Defendants.


                                           COMPLAINT

       The United States, for its complaint against Defendants, alleges as follows:

       1.      This is a civil action to enjoin C-K Engineering, Inc. and Harold McCormick

from continuing to pay wages to employees without timely paying the associated federal

employment taxes to the Internal Revenue Service.

       2.      This action is commenced at the request of, and with the authorization of, a

delegate of the Secretary of the Treasury and at the direction of the Attorney General pursuant to

26 U.S.C. § 7401.

                                      Jurisdiction and Venue

       3.      This Court has jurisdiction over this case pursuant to 26 U.S.C. § 7402(a) and 28

U.S.C. §§ 1340 and 1345.

       4.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and 1396 because

Defendant C-K Engineering, Inc.’s principal place of business is located in this judicial district,

Defendant Harold McCormick resides in this judicial district, and a substantial part of the events

or omissions giving rise to these claims occurred in this judicial district.
      Case: 4:20-cv-00452 Doc. #: 1 Filed: 03/27/20 Page: 2 of 14 PageID #: 2



                                            The Parties

       5.      Plaintiff is the United States of America.

       6.      Defendant C-K Engineering, Inc. (“C-K Engineering”) provides engineering

services and related products and has a principal place of business located at 16144 Westwoods

Business Park, Ellisville, MO 63021. C-K Engineering was incorporated in the State of Missouri

on July 5, 2006. However, C-K Engineering was administratively dissolved by the Missouri

Secretary of State on February 24, 2011, for its failure to file a correct and current annual report.

Notwithstanding C-K Engineering’s administrative dissolution, Defendant Harold McCormick

has operated the business continuously since its formation in 2006 until the present date.

       7.      Defendant Harold McCormick is the president, sole officer, and sole member of

the board of directors of C-K Engineering. Mr. McCormick resides at 750 Clubhouse Drive,

Ballwin, Missouri 63011, and at all times relevant to this action, Mr. McCormick owned and

operated C-K Engineering.

                                            Background

                    Duties Imposed on Employers under the Internal Revenue Code

       8.      At all times during and since the tax period ending June 30, 2009 to the present,

C-K Engineering has had employees to whom it has paid wages. As an employer, and regardless

of its entity classification, C-K Engineering is subject to federal employment tax obligations

imposed by the Internal Revenue Code, including the duties to:

               a.        withhold federal income and the employee portion of Federal Insurance

       Contributions Act (FICA) taxes from its employees’ wages, see 26 U.S.C. §§ 3102 and

       3402;




                                                  2
      Case: 4:20-cv-00452 Doc. #: 1 Filed: 03/27/20 Page: 3 of 14 PageID #: 3



               b.      pay over to the Internal Revenue Service (“IRS”) the amounts withheld

       from its employees’ wages, along with its own FICA taxes (collectively, “employment

       taxes”), see 26 U.S.C. §§ 3111(a) and (b), and 3403;

               c.      make periodic deposits of its employment taxes in an appropriate federal

       depository bank in accordance with the federal deposit regulations, see 26 U.S.C. § 6302;

       26 C.F.R. § 31.6302-1;

               d.      report its employment taxes to and file a Form 941 (Employer’s Quarterly

       Federal Tax Return) with the IRS at least quarterly, along with any unpaid employment

       tax balance not already deposited, see 26 U.S.C. § 6011; 26 C.F.R. §§ 31.6011(a)-1 and

       31.6071(a)-1(a);

               e.      pay over to the IRS Federal Unemployment Tax Act (FUTA) taxes

       (“unemployment taxes”), see 26 U.S.C. §§ 3301 and 6157;

               f.      make periodic deposits of its unemployment taxes in an appropriate

       federal depository bank in accordance with federal deposit regulations, see 26 C.F.R. §

       31.6302(c)-3;

               g.      report its unemployment taxes to and file a Form 940 (Employer’s Annual

       Federal Unemployment Tax Return) with the IRS on an annual basis, see 26 U.S.C. §

       6011; 26 C.F.R. §§ 31.6011(a)-3 and 31.6071(a)-1(c).

       9.      The federal employment taxes that C-K Engineering was required to withhold,

collect, and pay over to the United States during the taxable periods described below were

deemed by operation of law to have been held in “a special fund in trust for the United States,”

and were not to be used for any other purposes, including the business operations of C-K

Engineering. 26 U.S.C. § 7501(a).




                                                3
      Case: 4:20-cv-00452 Doc. #: 1 Filed: 03/27/20 Page: 4 of 14 PageID #: 4



  Defendants’ Failure to Comply With Their Employment and Unemployment Tax Obligations

       10.     For numerous tax periods from at least 2009 to the present, Defendants have

failed to comply with the federal employment and unemployment tax obligations described in

paragraph 8 above. Defendants have been engaging in an activity known as “pyramiding,”

whereby a business repeatedly withholds taxes from its employees’ wages, but fails to remit

those taxes to the IRS as mandated by law, resulting in an ever-increasing unpaid tax liability.

Such activity has been and continues to be a drain on the United States Treasury.

       11.     For the tax types and tax periods set forth in the table below, a delegate of the

Secretary of the Treasury made the following assessments against C-K Engineering, which have

the following balances due, after accounting for all costs, fees, accruals, payments, credits, and

abatements:

     Tax Type or        Tax Period     Assessment       Amount of       Unpaid Balance as
     Form                Ending           Date         Tax Assessed     of February 3, 2020
         Form 941       06/30/2009      09/28/2009       $8,389.03            $16,479.27
         Form 941       09/30/2009      12/14/2009       $8,112.20            $15,788.75
         Form 941       12/31/2009      05/03/2010       $6,595.16            $8,188.99
         Form 941       03/31/2010      06/14/2010       $4,617.65             $662.88
         Form 941       09/30/2010      12/20/2010       $8,330.98            $9,675.42
        Form 941        03/31/2011      06/13/2011       $8,671.87             $277.09
        Form 941        06/30/2011      10/03/2011       $9,728.73            $8,801.13
        Form 941        09/30/2011      01/02/2012       $9,448.07            $17,209.46
        Form 941        12/31/2011      04/02/2012       $9,924.61            $17,959.14
        Form 941        03/31/2012      06/25/2012      $10,452.13            $18,782.30
        Form 941        09/30/2013      12/16/2013      $21,963.75            $7,535.98
        Form 941        12/31/2013      04/07/2014      $20,415.52            $35,388.52
        Form 941        03/31/2014      06/16/2014      $12,849.35            $22,131.77
        Form 941        06/30/2014      10/06/2014       $8,280.71            $1,167.68


                                                 4
      Case: 4:20-cv-00452 Doc. #: 1 Filed: 03/27/20 Page: 5 of 14 PageID #: 5



      Tax Type or        Tax Period      Assessment     Amount of        Unpaid Balance as
      Form                Ending            Date       Tax Assessed      of February 3, 2020
         Form 941         09/30/2014     12/29/2014      $11,156.48           $16,625.59
         Form 941         03/31/2015     07/06/2015      $13,510.31            $417.77
         Form 941         06/30/2016     09/12/2016      $4,492.79             $105.01
         Form 941         09/30/2016     01/02/2017      $6,851.35            $11,007.00
         Form 941         12/31/2016     04/10/2017      $7,266.39             $832.64
         Form 940         12/31/2009     05/03/2010       $462.80              $838.13
         Form 940         12/31/2011     04/30/2012       $719.94              $1,163.55
       Civil Penalty
       (26 U.S.C. §       12/31/2011     09/29/2014           -                $1,504.22
          6721)
              Total Unpaid Balance as of February 3, 2020                    $212,542.29


        12.     The IRS calculated the tax assessments described in paragraph 11 based on the

amounts C-K Engineering reported on its filed Forms 941 and Forms 940. The IRS also assessed

a civil penalty under 26 U.S.C. § 6721, which is included in paragraph 11, for C-K Engineering’s

failure to file information returns for the period ending December 31, 2011.

        13.     A delegate of the Secretary of the Treasury gave C-K Engineering notices of the

assessments set forth in paragraph 11 and made demands for payment of the unpaid liabilities on

or about the dates of each assessment.

        14.     The assessments set forth in paragraph 11 were made in accordance with law.

        15.     Despite notice and demand for payment, C-K Engineering has failed to fully pay

the liabilities described in paragraph 11. C-K Engineering remains indebted to the United States,

after application of all costs, fees, accruals, abatements, payments, and credits, in the amount of

$212,542.29 as of February 3, 2020. Statutory additions, including interest, have accrued and

will continue to accrue on the amounts owed to the United States after February 3, 2020, until

the balance is paid in full.


                                                 5
      Case: 4:20-cv-00452 Doc. #: 1 Filed: 03/27/20 Page: 6 of 14 PageID #: 6



       16.      In addition, for recent tax periods from March 31, 2017 to December 31, 2019,

Defendants continue to disregard their obligations described in paragraph 8 above. Despite

having employees to whom C-K Engineering has paid wages, Defendants have failed to file

required tax returns or failed to pay all deposits and taxes due, or both:

             a. C-K Engineering has not filed quarterly FICA tax returns (Form 941) for periods

ending March 31, 2017, June 30, 2017, September 30, 2017, December 31, 2017, March 31,

2018, June 30, 2018, September 30, 2018, December 31, 2018, March 31, 2019, June 30, 2019,

September 30, 2019, and December 31, 2019. In addition, C-K Engineering has not filed FUTA

tax returns (Form 940) for periods ending December 31, 2017, December 31, 2018, and

December 31, 2019;

             b. C-K Engineering has failed to voluntarily pay to the IRS its accrued employment

taxes for periods ending September 30, 2017, December 31, 2017, March 31, 2018, June 30,

2018, September 30, 2018, December 31, 2018, March 31, 2019, June 30, 2019, September 30,

2019, and December 31, 2019. C-K Engineering has also failed to voluntarily pay to the IRS its

accrued unemployment taxes for periods ending December 31, 2017, December 31, 2018, and

December 31, 2019.

                                 Administrative Collection Efforts

       17.      Since at least 2009, the IRS has attempted to bring C-K Engineering into

compliance with its federal employment and unemployment tax obligations and to collect past-

due tax liabilities from C-K Engineering, including by:

                a.     Making tax assessments against C-K Engineering for unpaid federal

       employment and unemployment taxes and sending notices and demands for payment.




                                                  6
      Case: 4:20-cv-00452 Doc. #: 1 Filed: 03/27/20 Page: 7 of 14 PageID #: 7



               b.     Speaking with C-K Engineering’s owner, McCormick, about C-K

       Engineering’s employment and unemployment tax obligations on numerous occasions

       and advising McCormick on how to bring C-K Engineering into compliance with such

       obligations;

               c.     Recording several Notices of Federal Tax Lien against C-K Engineering

       from 2010 through 2017;

               d.     Levying on C-K Engineering’s bank accounts;

               e.     Assessing trust fund recovery penalties under 26 U.S.C. § 6672 against

       McCormick for multiple quarterly periods, making him personally liable for the portion

       of C-K Engineering’s unpaid employment taxes withheld from its employees’ wages;

               f.     Engaging in a collection due process hearing with C-K Engineering

       regarding proposed collection action for C-K Engineering’s unpaid unemployment tax

       liabilities for tax year 2011; and

               g.     Hand-delivering to McCormick an IRS Form Letter 903 on October 21,

       2014 and again on February 1, 2017, which placed C-K Engineering and McCormick on

       notice that if C-K Engineering continued to fail to comply with its employment and

       unemployment tax obligations, the IRS may pursue a suit for civil injunction.

       18.     Despite the IRS’s collection efforts, C-K Engineering continues to incur

additional liabilities with each passing quarter and has not demonstrated a willingness to comply

with its obligations under the Internal Revenue Code. There is no evidence that C-K Engineering

or McCormick will make the necessary effort to comply with their employment and

unemployment tax obligations, absent a court order compelling them to do so.




                                                7
      Case: 4:20-cv-00452 Doc. #: 1 Filed: 03/27/20 Page: 8 of 14 PageID #: 8



             Count I – Injunction Against C-K Engineering and Harold McCormick

       19.       The United States incorporates by reference paragraphs 1 through 18 above.

       20.       The United States seeks an injunction against C-K Engineering and McCormick

pursuant to 26 U.S.C. § 7402(a), which authorizes this Court to issue orders of injunction “as

may be necessary or appropriate for the enforcement of the internal revenue laws.” The remedies

available to the United States under that statute “are in addition to and not exclusive of any and

all other remedies.” Id.

       21.       An injunction by this Court ordering C-K Engineering and McCormick to comply

with C-K Engineering’s federal employment and unemployment tax obligations is necessary and

appropriate for the enforcement of the internal revenue laws and to prevent continued violations

of those laws.

       22.       C-K Engineering and McCormick have substantially interfered with, and continue

to interfere with, the internal revenue laws by repeatedly failing to pay over to the IRS C-K

Engineering’s employment and unemployment taxes; failing to make deposits of such taxes

timely and in full; and failing to timely file employment and unemployment tax returns.

       23.       C-K Engineering has a balance due to the IRS for all periods described in

paragraph 11 and continues to accrue employment and unemployment tax liabilities to the

present date.

       24.       Absent court intervention in the form of injunctive relief, the United States lacks

an adequate legal remedy to prevent further pyramiding of employment taxes owed by C-K

Engineering. C-K Engineering is likely to continue to accrue additional unpaid employment

taxes in the future to the detriment of the United States. Despite repeated attempts over many

years, the IRS has been unable to prevent Defendants from pyramiding employment taxes. The




                                                   8
      Case: 4:20-cv-00452 Doc. #: 1 Filed: 03/27/20 Page: 9 of 14 PageID #: 9



IRS has exhausted its administrative abilities to compel C-K Engineering to pay its federal tax

liabilities and to comply with the internal revenue laws, and a money judgment for existing

unpaid tax liabilities cannot prevent C-K Engineering and McCormick from continuing to accrue

new unpaid liabilities.

       25.        The United States has suffered and continues to suffer irreparable harm as a result

of C-K Engineering and McCormick’s interference with federal tax administration and violation

of federal tax statutes, including but not limited to:

             a.   the loss of past and future tax revenue, including the loss of the employees’ FICA

and income taxes for which C-K Engineering’s employees have already received credit from the

IRS and the Social Security Administration;

             b.   the drain on limited IRS resources due to the IRS’s extensive attempts to bring C-

K Engineering and McCormick into compliance; and

             c. the erosion of public confidence in the federal tax administration system that

results from allowing Defendants to continue to accrue further delinquent employment and

unemployment taxes at the expense of compliant taxpayers.

       26.        An injunction, backed by the threat of coercive judicial sanctions for

noncompliance, will compel Defendants to comply with the tax laws by timely filing tax returns

and paying employment and unemployment taxes timely and in full. An injunction will not

injure C-K Engineering or McCormick but will merely compel C-K Engineering to conduct its

business like every other tax-paying employer in the United States.

       27.        An injunction will serve the public good. Because the United States’ system for

collecting federal taxes relies heavily upon employers withholding and remitting the federal

employment and unemployment taxes they owe, the Defendants’ failure to make employment




                                                   9
    Case: 4:20-cv-00452 Doc. #: 1 Filed: 03/27/20 Page: 10 of 14 PageID #: 10



and unemployment tax deposits and to pay over such taxes undermines this system of tax

collection. Furthermore, by using unpaid taxes for its own business and operating expenses, C-K

Engineering exacts an involuntary subsidy from the taxpayers of the United States and gains an

unfair business advantage over its law-abiding competitors who comply with their federal tax

obligations.



       WHEREFORE, the United States respectfully requests that the Court:

       A.       Enter judgment on Count I of this complaint in favor of the United States and

against Defendants C-K Engineering and Harold McCormick;

       B.       Find that Defendants C-K Engineering and Harold McCormick have engaged and

are engaging in conduct that interferes with the enforcement of the internal revenue laws and that

injunctive relief under 26 U.S.C. § 7402(a) and the Court’s inherent equity powers is necessary

and appropriate to prevent Defendants from interfering with the enforcement of the internal

revenue laws;

       C.       Enter a permanent injunction pursuant to 26 U.S.C. § 7402(a), Fed. R. Civ. P. 65,

and the Court’s inherent equity powers, ordering that:

                1.     C-K Engineering shall, and Harold McCormick shall cause C-K

       Engineering and any other employer entity that they control to, withhold from each

       employee’s paycheck an appropriate amount of income tax and the employee portion of

       FICA taxes;

                2.     C-K Engineering shall, and Harold McCormick shall cause C-K

       Engineering and any other employer entity that they control to, timely deposit withheld




                                                10
Case: 4:20-cv-00452 Doc. #: 1 Filed: 03/27/20 Page: 11 of 14 PageID #: 11



  employee income and FICA taxes and employer FICA taxes in an appropriate federal

  depository bank in accordance with federal deposit regulations;

           3.    C-K Engineering shall, and Harold McCormick shall cause C-K

  Engineering and any other employer entity that they control to, timely deposit FUTA

  taxes in an appropriate federal depository bank in accordance with federal deposit

  regulations;

           4.    On the first day of each month, Harold McCormick shall sign and deliver

  to an IRS employee designated by the IRS, an affidavit stating that the required federal

  income taxes, FICA and FUTA taxes were fully and timely deposited for each pay period

  during the prior month;

           5.    C-K Engineering shall, and Harold McCormick shall cause C-K

  Engineering and any other employer entity that they control to, timely file Form 941

  employment tax returns and Form 940 unemployment tax returns that come due after the

  date of the injunction and send copies of each filed return to an IRS employee designated

  by the IRS, no later than five days after filing the Forms;

           6.    C-K Engineering shall, and Harold McCormick shall cause C-K

  Engineering and any other employer entity that they control to, timely pay all required

  outstanding liabilities due on each return required to be filed under the Court’s injunction

  order;

           7.    C-K Engineering and Harold McCormick are enjoined from paying other

  creditors of C-K Engineering or from transferring, disbursing, or assigning any money,

  property, or assets of C-K Engineering after the date of the injunction order until after

  such time as the required deposits described in paragraphs C-2 and C-3, and any




                                           11
    Case: 4:20-cv-00452 Doc. #: 1 Filed: 03/27/20 Page: 12 of 14 PageID #: 12



       liabilities described in paragraph C-6, have been paid in full, for any tax period ending

       after the injunction is issued;

               8.      C-K Engineering and Harold McCormick are enjoined from assigning

       and/or transferring money or property to any other entity in order to have that entity pay

       the salaries or wages of C-K Engineering’s employees, except for a commercial payroll

       services provider approved in advance by counsel for the United States;

               9.      C-K Engineering and Harold McCormick shall permit a representative

       from the IRS to inspect C-K Engineering’s books and records periodically, with two

       business days’ notice of each inspection;

               10.     For the five-year period beginning on the date the injunction order is

       entered, Harold McCormick shall notify, in writing, an IRS employee designated by the

       IRS, if Harold McCormick comes to form, incorporate, own, or work in a managerial

       capacity for another business entity, no later than five business days after such event.

       Regardless of such notification, the preceding subparagraphs of this paragraph C shall

       apply to any employer entity controlled by Harold McCormick.

       D.      Require Harold McCormick and C-K Engineering to deliver to all of their current

employees a copy of the Court’s findings and injunction, within 30 days of the date of the

injunction order;

       E.      Retain jurisdiction over this case to ensure compliance with this injunction,

including authorizing the United States to take post-judgment discovery to ensure compliance;

       F.      Order that, if Harold McCormick or C-K Engineering violate any term of this

injunction, then counsel for the United States shall send Defendants written notice of the

violation, and Defendants shall have 10 days after notification is sent to cure the violation; and




                                                 12
    Case: 4:20-cv-00452 Doc. #: 1 Filed: 03/27/20 Page: 13 of 14 PageID #: 13



               1.     A “cure” for the violation includes making a late tax deposit and all

       accruals on such tax; paying delinquent tax shown on a return and all accruals on such

       tax; filing a delinquent tax return; and providing a delinquent notification to an IRS

       employee designated by the IRS.

               2.     If counsel for the United States has sent Defendants three separate written

       notifications for three separate violations, then counsel for the United States shall no

       longer be obligated to send written notification of a violation.

               3.     If any violation is not cured within ten days of notification, or if, after the

       third notification followed by cures, the United States becomes aware of a new violation

       by Harold McCormick and C-K Engineering, then the United States shall be entitled to

       file with this Court a motion for an Order to Show Cause why Harold McCormick and C-

       K Engineering should not be held in contempt of the injunction and why C-K

       Engineering should not be ordered to cease doing business immediately and why Harold

       McCormick should not be permanently enjoined from forming, incorporating, or owning

       another or a successor business entity and from working for any business in any capacity

       that includes any responsibility for withholding, accounting for, or paying over

       employment or unemployment taxes or for filing employment or unemployment tax

       returns.

       G.      Granting the United States such other and further relief as the Court deems just

and proper, including costs and attorneys’ fees.




                                                   13
    Case: 4:20-cv-00452 Doc. #: 1 Filed: 03/27/20 Page: 14 of 14 PageID #: 14



Dated: March 27, 2020

                                            Respectfully submitted,


                                            RICHARD E. ZUCKERMAN
                                            Principal Deputy Assistant Attorney General
                                            Tax Division

                                            /s/ Lauren A. Darwit
                                            LAUREN A. DARWIT #6323788 (IL)
                                            Trial Attorney, Tax Division
                                            U.S. Department of Justice
                                            Post Office Box 7238
                                            Washington, D.C. 20044
                                            202-307-5892 (v)
                                            202-514-6770 (f)
                                            Lauren.A.Darwit@usdoj.gov




                                       14
                          Case: 4:20-cv-00452 Doc. #: 1-1 Filed: 03/27/20 Page: 1 of 2 PageID #: 15
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    C-K ENGINEERING, INC. and HAROLD MCCORMICK

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              St. Louis
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Lauren Darwit, Trial Attorney, U.S. Department of Justice - Tax Division
P.O. Box 7238, Washington, D.C. 20044
(202) 307-5892

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. §§ 7401 and 7402
VI. CAUSE OF ACTION Brief description of cause:
                                           Action to enjoin defendants from further violating duties imposed on employers under the Internal Revenue Code
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/27/2020                                                                /s/ Lauren A. Darwit
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                        Case: 4:20-cv-00452 Doc. #: 1-1 Filed: 03/27/20 Page: 2 of 2 PageID #: 16
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
        Case: 4:20-cv-00452 Doc. #: 1-2 Filed: 03/27/20 Page: 1 of 1 PageID #: 17


                                             UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF MISSOURI

UNITED STATES OF                                          )
AMERICA                                  ,                )
                                                          )
                            Plaintiff,                    )
                                                          )
           v.                                             )   Case No. 4:20-cv-452
C-K ENGINEERING, INC.                                     )
and HAROLD MCCORMICK                     ,                )
                                                          )
                           Defendant,                     )
                                                          )

                                                ORIGINAL FILING FORM

   THIS FORM MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY
   WHEN INITIATING A NEW CASE.


           THIS SAME CAUSE, OR A SUBSTANTIALLY EQUIVALENT COMPLAINT, WAS

   PREVIOUSLY FILED IN THIS COURT AS CASE NUMBER

   AND ASSIGNED TO THE HONORABLE JUDGE                                                   .


           THIS CAUSE IS RELATED, BUT IS NOT SUBSTANTIALLY EQUIVALENT TO ANY

   PREVIOUSLY FILED COMPLAINT. THE RELATED CASE NUMBER IS                                            AND

   THAT CASE WAS ASSIGNED TO THE HONORABLE                                               . THIS CASE MAY,

   THEREFORE, BE OPENED AS AN ORIGINAL PROCEEDING.


           NEITHER THIS SAME CAUSE, NOR A SUBSTANTIALLY EQUIVALENT

   COMPLAINT, HAS BEEN PREVIOUSLY FILED IN THIS COURT, AND THEREFORE

   MAY BE OPENED AS AN ORIGINAL PROCEEDING.



   The undersigned affirms that the information provided above is true and correct.



   Date: 03/27/2020                                      /s/ Lauren A. Darwit
                                                             Signature of Filing Party
                Case: 4:20-cv-00452 Doc. #: 1-3 Filed: 03/27/20 Page: 1 of 1 PageID #: 18

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Eastern District
                                                     __________  DistrictofofMissouri
                                                                              __________

             UNITED STATES OF AMERICA                                        )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 4:20-cv-452
 C-K ENGINEERING, INC. and HAROLD MCCORMICK                                  )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To:
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                                      , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:
                                                                                            Signature of the attorney or unrepresented party


        Printed name of party waiving service of summons                                                      Printed name




                                                                                                                 Address


                                                                                                             E-mail address


                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
